  Case: 3:19-cr-00045-WHR Doc #: 124 Filed: 04/27/20 Page: 1 of 1 PAGEID #: 568




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


UNITED STATES OF AMERICA                     :

                      Plaintiff              :       Case No. 3:19-cr-045 (3)

                     vs.                      :      HONORABLE WALTER H. RICE
Scruggs, Syreeta                             :

                      Defendant              :


                      ORDER AMENDING BOND CONDITIONS


For good cause shown, the Court hereby amends the bond conditions filed in this matter on April
2, 2020 and amends the following condition:


       1. Participate in a location restriction program and abide by all requirements of the
          program (home incarceration).


The amended condition will be ordered as follows:


       1. Participate in a location restriction program and abide by all requirements of the
          program (home detention).




All other bond conditions remain in full force and effect.




       4/27/2020
Date:_______________                         /s/ Walter H. Rice (tp - per Judge Rice authorization after his review)
                                             ____________________________________
                                             HONORABLE WALTER H. RICE
                                             UNITED STATES DISTRICT COURT JUDGE
